Case: 4:19-cr-00961-SRC-NCC Doc. #: 357 Filed: 12/08/20 Page: 1 of 6 PageID #: 816




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                   )
                                             )
        Plaintiff,                           )
                                             )       Case No. 4:19-CR-00961-SRC-NCC
 vs.                                         )
                                             )
 ANTHONY CALDWELL,                           )
                                             )
        Defendant.                           )

                DEFENDANT ANTHONY CALDWELL’S MOTION
         TO COMPEL DISCLOSURE REGARDING CONFIDENTIAL SOURCES

        COMES NOW Defendant Anthony Caldwell, by and through his counsel, Luke A.

 Baumstark, of the Baumstark Firm, LLC, and respectfully requests that this Court enter an Order

 directing the Government to provide the identity of all confidential informants and confidential

 sources (hereafter also “sources”), including cooperating co-defendants, whom the Government

 will rely upon in proving its case against him, as well as all statements and information the

 Government has concerning those informants and sources. Defendant’s request includes

 information relating to whether such sources have or will be given any consideration for their

 information or cooperation with law enforcement in the past or in the future, as well as their

 criminal record, what other investigations these sources have been involved in and their “track

 record” in this regard, including any investigative reports, recordings, and statements involving

 those individuals relating to the Government’s proof in this case. In support of his Motion to

 Compel Disclosure Regarding Confidential Sources, he states:

                                          Introduction

        The Government alleges that Anthony was involved in, and, indeed, was the leader of, a

 conspiracy to distribute 400 grams or more of fentanyl. This charge, if proven, is punishable by

                                                 1
Case: 4:19-cr-00961-SRC-NCC Doc. #: 357 Filed: 12/08/20 Page: 2 of 6 PageID #: 817




 10 to 40 years in the Bureau of Prisons. See 21 USC § 841. In the year since Anthony was

 indicted, the only evidence that the Government has disclosed to suggest his involvement in the

 conspiracy comes from confidential sources, whose identities the Government has withheld.

 Anthony cannot mount a meaningful defense against these serious allegations without

 information about the sources of the Government’s evidence against him. Justice and the Fifth,

 Sixth, and Fourteenth Amendments to the United States Constitution demand that he be

 permitted to do so.

                                                  Background

         On November 20, 2019, the Government filed an Indictment charging Anthony and 10

 others with conspiracy to distribute or possess with intent to distribute more than 400 grams of

 fentanyl in violation of 21 U.S.C. § 841(b)(1)(A)(vi) and related crimes. The Indictment alleges

 that the drug conspiracy started in January 2018. Anthony was taken into custody in December

 2019. He was apprehended at Barnes Jewish Hospital, where he was being treated for gunshot

 wounds to his head.

         The Government has disclosed multiple reports from state and federal law enforcement

 agencies documenting drug trafficking activity involving other defendants, as well as

 documentation of the search of an address with which Anthony has no apparent connection.

 According to Defense Counsel’s records, the Government’s last production of new discovery

 was in January 2020.1          Although the Government’s disclosures are voluminous, the only

 connections offered between Anthony and the conspiracy come in the context of a confidential

 source or informant identifying him as being involved. This puts Anthony in the inequitable and




 1
  Although additional materials have been produced since then, these were in response to specific requests from
 Defense Counsel regarding malfunctioning discs and/or files.

                                                         2
Case: 4:19-cr-00961-SRC-NCC Doc. #: 357 Filed: 12/08/20 Page: 3 of 6 PageID #: 818




 unfair position of being left to guess who has provided the Government with the primary

 inculpatory evidence it intends to present at trial.

                                               Argument

        Although it lists information the Government must disclose, Federal Rule of Criminal

 Procedure 16(a) is not intended to be an exhaustive list of all of the everything needed to ensure

 a fair trial. While Rule 16(a)(2) indicates that statements made by prospective government

 witnesses are only discoverable pursuant to the limitations set out in the Jencks Act, it is silent as

 to whether the Government must disclose the identity of those witnesses. The court’s discretion

 to compel the Government to disclose the identity of its witnesses, however, is well-established

 by case law. See, e.g. United States v. DeCoteau, 185 F.3d 1008, 1010 n. 2 (8th Cir. 1984).

 Indeed, one need look no further than this judicial district. See e.g., United States v. Kazami,

 2009 WL 1605895 at *2-4 (E.D. Mo. June 9, 2009) (Sippel, J.). See also Memorandum and

 Order (Doc. 328) in United States v. Juan Jose Gonzalez, et al Case No. 4:19-CR-211 (E.D. Mo.

 August 6, 2020) (White, R.). Although the Government’s ability to withhold the identity of its

 informants in certain cases has long been recognized, its scope is limited by “the fundamental

 requirements of fairness.” Roviaro v. United States, 353 U.S. 53, 60 (1957). “Where the

 disclosure of an informer’s identity, or the contents of his communication, is relevant and helpful

 to the defense of an accused, or is essential to a fair determination of a cause, the privilege must

 give way.” Id. at 60-61.

        The Government’s interest in keeping the identity of its cooperating witnesses secret is

 rooted in encouraging cooperation with law enforcement, which ostensibly yields information

 that is useful to it. Anthony’s interest, however, is in protecting his right to prepare his defense

 in a case that could cost him his liberty for most of what remains of his life. Courts weighing



                                                    3
Case: 4:19-cr-00961-SRC-NCC Doc. #: 357 Filed: 12/08/20 Page: 4 of 6 PageID #: 819




 these types of interests against one another have considered, among other things, “the possible

 significance of the informer’s testimony.” Id. at 61. In analyzing this, they have drawn a

 distinction between a witness who merely provides information to law enforcement (a “tipster”)

 and one who actually observes or participates in the charged offenses. For witnesses in the latter

 category, “disclosure will almost always be material to the accused’s defense.” Devose v. Norris,

 53 F.3d 201, 206 (8th Cir. 1996) (citing United States v. Barnes, 486 F.2d 776, 778 (8th Cir.

 1973)).

           As to Anthony, the Government’s only apparent source of evidence is information

 provided by cooperating witnesses. Therefore, the disclosure of their identities is essential to

 Anthony receiving a fair trial. To the extent that this Court has concerns about the materiality of

 a cooperating witness’ testimony , it may address them by questioning that witness in camera.

 See United States v. Grisham, 748 F.2d 460, 464-65 n. 2 (8th Cir. 1984) (explaining the

 procedure for an in camera proceeding for the court to examine an informant and “make a record

 on…the question of materiality”). To the extent that any cooperating witness is any one of the

 10 co-defendants or co-conspirators who admits to participating in the charged offenses, his/her

 identity is equally material to Anthony’s defense.

           The only way for Defense Counsel to conduct an independent investigation and attempt

 to interview these cooperating witnesses is if the Government is compelled to disclose their

 identities. The significance of the testimony from the Government’s cooperating witnesses is

 greatest where, as here, it is apparently the sole evidence that the Government has. Disclosure of

 the identities of these sources is therefore “essential to a fair determination” of the Government’s

 allegations. Devose, 53 F.3d at 206-07 (affirming that failure to order disclosure of informant’s




                                                  4
Case: 4:19-cr-00961-SRC-NCC Doc. #: 357 Filed: 12/08/20 Page: 5 of 6 PageID #: 820




 identity prejudiced the defendant because it prevented him from interviewing the informant and

 using “the information obtained during the interview to impeach his credibility”).

        Further, when the identity of a cooperating witness is critical to impeaching the

 Government’s evidence at trial, a defendant’s constitutional protections are triggered. If “the

 reliability of the witness ‘may well be determinative of guilt or innocence,’” the Government’s

 disclosure obligations under Brady apply. United States v. Sigillito, 759 F.3d 913, 930 (8th Cir.

 2014) (quoting Giglio v. United States, 405 U.S. 150, 154 (1972)). The Government cannot

 evade its obligations by asserting that information about a material witness does not impeach the

 Government’s evidence or otherwise help the defense. The potential benefit of interviewing a

 cooperating witness who will testify at trial is “a matter for the accused rather than the

 Government to decide.” Roviaro, 353 at 64. Naturally, the potential for such benefit is at its

 highest where, as here, the Government’s case is wholly dependent on the credibility of its

 witnesses.

        Defense Counsel anticipates that the Government may argue that this information should

 not be turned over in order to ensure the safety of the confidential sources. To the extent that the

 Court finds such an argument persuasive, Defense Counsel suggests that information could be

 disclosed subject to a protective order, or that another similar arrangement could be reached with

 the Court’s assistance.

                                             Conclusion

        “Witnesses to a crime are not the property of the prosecution or the defense and both sides

 have the equal right and should have the equal opportunity to interview them.” United States v. Long,

 449 F.2d 288, 295 (8th Cir. 1971). Defendant respectfully requests that this Court provide him that

 opportunity by compelling the Government to disclose the identity of the witnesses cooperating with

 its prosecution against him.

                                                  5
Case: 4:19-cr-00961-SRC-NCC Doc. #: 357 Filed: 12/08/20 Page: 6 of 6 PageID #: 821




        WHEREFORE, Defendant Anthony Caldwell respectfully asks this Court to compel the

 Government to disclose all statements and information related to confidential informants and sources

 involved in this case, other than mere non-participant, non-witness tipsters, including but not limited

 to their criminal histories, promises made to them or other benefits or payment given in exchange for

 or in the course of their cooperation, and track records regarding cooperation, and that such

 disclosure be made far enough in advance of trial to allow Defendant’s counsel to conduct a

 meaningful investigation of the information provided.




                                                         Respectfully Submitted,

                                                         __/s/ Luke A. Baumstark____
                                                         Luke A. Baumstark, #56344
                                                         THE BAUMSTARK FIRM, LLC
                                                         815 Geyer Avenue
                                                         St. Louis, MO 63104
                                                         Telephone: 314-492-6290
                                                         Facsimile: 314-492-6348
                                                         E-mail: luke@baumstarkfirm.com

                                                         Attorney for Defendant
                                                         Anthony Caldwell


                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on the 8th day of December, 2020, this document was filed
 with the court via the CM/ECF system which will send notice to all parties of record.

                                                         ____/s/ Luke Baumstark




                                                   6
